Citation Nr: 0031476	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  98-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of viral 
hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to October 
1991 and from October 1992 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim on appeal.

A hearing was held before the undersigned Veterans Law Judge 
sitting in Montgomery, Alabama, in July 2000, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

With respect to the veteran's claim for hepatitis, the Board 
finds that additional development is needed.  Specifically, 
the veteran has asserted that he developed hepatitis at a 
local Kuwait hospital after he sustained injuries in a fall 
in March 1994.  While the service medical records reflect 
that the veteran was treated for a fall in March 1994, there 
are no records from the local hospital associated with the 
claims file.  Therefore, an attempt should be made to locate 
those records.  Further, the veteran maintains that he could 
have been infected with viral hepatitis when he sustained 
needle sticks while administering aid to casualties as a 
combat medic.  However, service records indicate that the 
veteran worked as a wire systems installer and took a one-
week Lifesaver course.  Moreover, there does not appear to be 
a record of needle sticks contained in the service medical 
records.  Therefore, an attempt should be made to clarify the 
veteran's duties during service, especially those associated 
with needle sticks.

In addition, the veteran testified that he underwent a liver 
biopsy at a local Alabama hospital and was diagnosed with 
hepatitis but those records are not associated with the 
claims file.  An attempt should be made to locate those 
records.  Clarification is also needed with respect to the 
veteran's hepatitis as the Board notes that he was at one 
point diagnosed with alcoholic hepatitis.  Accordingly, the 
veteran should undergo a VA examination in order to clarify 
the diagnosis and provide a medical opinion on the etiology.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument, including a more detailed statement from his 
private treating physician on the etiology of viral 
hepatitis.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for viral 
hepatitis not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center, 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000). 

2.  Using the information provided by the 
veteran regarding the circumstances, 
efforts should be undertaken to associate 
relevant hospital records regarding his 
March 1994 hospitalization at Al-Razi 
hospital in Kuwait.  If it is reasonably 
certain that those records do not exist 
or that further efforts will be futile, 
documentation of that fact should be 
associated with the claims file.

3.  The RO is directed to contact the 
veteran to clarify his role as a combat 
medic and the date and place of any 
needle sticks and whether he reported the 
incidents or received treatment.  If 
specific information is forthcoming, 
efforts should be undertaken to associate 
the records referenced by the veteran 
with the claims file.  Additionally, to 
the extent not on file, copies of all 
service personnel records should be 
obtained for association with the claims 
folder.

4.  Reasonable efforts should be made to 
associate the private medical records 
from Coleman Hospital in Alabama, 
referenced by the veteran in his hearing 
before the Board.  If those records are 
not obtained, the veteran and his 
representative should be informed.

5.  Thereafter, the veteran should then 
be scheduled for an appropriate VA 
examination for an opinion regarding the 
veteran's viral hepatitis.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  Does the veteran currently have 
viral hepatitis?  On what information do 
you base that opinion?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  Does the record establish that the 
veteran's viral hepatitis, if shown, was, 
at least as likely as not, caused as a 
result of treatment received in a March 
1994 fall or by the claimed needle 
sticks, as described by the veteran?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the appellant.

(d)  What is the likelihood that viral 
hepatitis may be related to the veteran's 
tattoos or to alcoholic hepatitis, as 
suggested in one treatment note?
 
(e)  What is the significance, if any, of 
the veteran's normal liver function tests 
shortly prior to service separation?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary). 

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for viral hepatitis.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the claim should be returned to the Board for 
further appellant consideration, if in order.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


